 In the Matter ofEMPIRE STEEL CASTINGS,INC.andUNITED STEEL-WORKERS OF AMERICA AFFILIATED WITH THE C. I. 0.Case No. 4-R-1222.-Decided November 10, 1943Mr. HarryV7.Lee,ofReading,Pa., for the Company.Messrs. Andrew KondrathandJames Yost,of Reading, Pa., forthe Union.Mrs. Augusta Spdvlding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America,affiliated with the C. I. 0.,1 herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Empire Steel Castings, Inc., Temple, Pennsyl-vania, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertH. Kleeb, Trial Examiner.Said hearing was held at Reading, Penn-sylvania, on October 26, 1943.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEmpire Steel Castings, Inc., is engaged in the manufacture of steelcastings in the borough of Laureldale, Berks County, Pennsylvania.IThe petition and all other formal papers were amended at the hearing to show thecorrect name of the petitioning union.53 N. L. R. B., No. 102.564 0EMPIRE STEELoAST'INIGS, INC.565During the year 1942 the Company purchased raw materials valuedat $500,000 or more, of which 16 percent represented materials broughtto its plant from points outside Pennsylvania.During the sameperiod the Company finished at its plant products valued at $500,000cr more, of which 42 percent represented products shipped from itsplant to points outside Pennsylvania.The Company admits that it is engaged in commerce, within themeaning of the National Labor=Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 9, 1943, the Union asked the Company for abargaining conference, alleging that the Union represented a majorityof the Company's employees.On or about August 10, 1943, at aconference between the Company and the Union, the Company ex-pressed doubt of the Union's majority and indicated that the mattershould be determined by the Board.On August 10, 1943, the Unionfiled the petition in this proceeding.A statement prepared by the Regional Director and introducedinto evidence at the hearing indicates that the Union represents asubstantial number of employees in the unit herein found appropriatefor bargaining.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree, and we find, that all production and mainte-nance employees of the Company, excluding foremen, assistantforemen, non-working supervisors, full-time guards, and all salariedemployees, should be included in the bargaining unit. In accordancewith our usual practice, we shall exclude from the bargaining unitall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees orto recommend such action effectively.QThe Union submitted 89 authorization cards, all of which appear to bear genuine signa-tures of employees on the-Company's pay roll of October 10, 1943Of the cards submittedby the Union, 10 were undated, 43 dated in July, and 36 in August 1943.There are approximately 158 employees in the anarouriate unit 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, excluding foremen, assistant foremen, non-working super-visors, full-time guards, salaried, employees; and, - all supervisoryrecommend such action, constitute -a 'unit., appropriate fors the purrof the Act.' aV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation, ,whichhas, arisen be resolved by, an,election by secret ballot,among the `em-ployees of the Company in the unit,found appropriate in.Section IV,above, who were employed during the pay-roll period immediately'preceding the date of the Direction.of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTIONOF ELECTIONBy virtue of and pursut to.. the power vested in the NationalLabor Relations- Board by,Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section;9, of National.L' aborRelations Board Rules and Regulations-Series 2, as amended; it 'ishereby, ,..,.DIRECTED,that, as part of; the,investigation to, ascertain represen-tatives for the purposes of collective bargainingwithEmpire SteelCastings,Inc.,Temple,Pennsylvania,an election by secret,ballotshall be conducted as early, as possible, but not later than thirty '(30)days from the date of this Direction,under,the direction and super-vision of the Regional Director,for, the Fourth Region,,acting,in thismatter as agent for the National Labor Relations Board, and subjecttoamong the employees of the Company in the unit found appropriatein, Section'IV, above, who'were employed' during'the pay-roll periodimmediately preceding the' date of'this Direction,including employeeswho did not' work during said'pay-roll period'because they were `illor' on vacation or temporarily laid off,and 'including'employees inthe armed'forces of;the United States'who' present tlieihselbes'iin'per-son at thepolls,but' excluding employees,who have''since'quit 'oTbeen discharged for cause and ' have' hot beenrehiredor rein's`tatedprior to the date of the election; 'to det'ermine'whether'or'not'theydesire to be representedby UnitedSteelworkers of America,affiliatedwith the C. I. 0., for. the purposes',of collective bargaining. ,